NUMBER 13-13-00441-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                                   IN RE ALEX GORSKY


                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Garza and Perkes
                   Per Curiam Memorandum Opinion1

       On August 9, 2013, relator, Alex Gorsky, filed a petition for writ of mandamus

seeking to compel the trial court to issue a ruling on relator’s special appearance and to

stay the commencement of trial pending that ruling. That same day, the Court granted

the stay and requested that the real party in interest, Sheena Elmore, individually and

as next friend of A.E., a minor, file a response to the petition for writ of mandamus.

Relator has now filed a “Motion to Lift Stay and Dismiss as Moot.” According to the

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
motion, on August 12, 2013 the following events occurred: (1) the trial court issued an

order denying relator’s special appearance; (2) relator filed a notice of appeal regarding

the trial court’s denial of his special appearance and a notice of automatic stay pursuant

to Texas Civil Practice and Remedies Code section 51.014(b), see TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(b) (West Supp. 2011); (3) the real parties in interest

nonsuited all claims against relator; and (4) the trial court signed an order granting the

real parties’ nonsuit and dismissing all claims against relator. Based on the foregoing,

relator requests that this Court lift the stay previously imposed and dismiss this case on

grounds it has been rendered moot.

       The Court, having examined and fully considered the motion to lift stay and

dismiss as moot, is of the opinion it should be granted. See In re Kellogg Brown &

Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes moot

if a controversy ceases to exist between the parties at any stage of the legal

proceedings, including the appeal.”); State Bar of Texas v. Gomez, 891 S.W.2d 243,

245 (Tex. 1994) (stating that, for a controversy to be justiciable, there must be a real

controversy between the parties that will be actually resolved by the judicial relief

sought). Accordingly, the motion to lift stay and dismiss as moot is GRANTED. The

stay previously imposed by this Court is LIFTED. See TEX. R. APP. P. 52.10(b) ("Unless

vacated or modified, an order granting temporary relief is effective until the case is

finally decided."). The petition for writ of mandamus is DISMISSED as moot. See TEX.

R. APP. P. 52.8(a).

                                                              PER CURIAM

Delivered and filed the
13th day of August, 2013.

                                               2